Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10, 13-18, 22-25, 27, 29-33 and 35-37 are allowed. 

	Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: As to claim 10, the following limitations are novel and not obvious over the art of record in combination with the remaining limitations “wherein the DRX indication information is carried in downlink control information (DCI), the DRX indication information is used to indicate a bandwidth-part allocation index number, the bandwidth-part allocation index number is one of multiple bandwidth-part allocation index numbers, and different bandwidth-part allocation index numbers correspond to different bandwidth-part allocations in multiple types of bandwidth-part allocations; determining at least one of the working bandwidth to be used within the DRX cycle according to the DRX indication information comprises: determining the working bandwidth to be used within the DRX cycle according to a bandwidth-part allocation corresponding to the bandwidth-part allocation index number, wherein the bandwidth-part allocation is for the terminal device to be used within one DRX cycle. “. 

As to claims 13-17, the claims are allowed as being dependent from an allowable claim.

As to claim 18, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 22-25, the claims are allowed as being dependent from an allowable claim.

As to claim 27, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 29-33, the claims are allowed as being dependent from an allowable claim.

As to claim 35, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 36 and 37, the claims are allowed as being dependent from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467